DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beck DE Publication DE 10 2016 121335 A1 (See Machine English Translation cited by Applicant for cited reference) and Edvardsson et al. US Patent 6,225,954.
Regarding Claim 1, Beck teaches an antenna (Figs. 1, 3) module configured to be attached to a ceiling of a vehicle (Par. 0042), the antenna module comprising: 
an antenna (S, MK Figs. 1, 3 Par. 0039), and 
a magnetic body (AB Figs. 1, 3 Par. 0039).
Beck is silent on the magnetic body including a pair of walls spaced apart from each other, wherein the antenna is accommodated between the pair of walls.
However, Edvardsson et al. teaches the magnetic body (104 Figs. 1-3 Col. 2 L 41) including a pair of walls spaced apart from each other (204, 205 Figs. 2-3 Col. 2 L 62), wherein the antenna (201 Figs. 2-3 Col. 2 L 42) is accommodated between the pair of walls (Figs. 2-3).
In this particular case, "Recent research indicates that it would be beneficial to reduce SAR values for radiating equipment operated in a motor vehicle, especially in a car" Edvardsson et al. Col. 1 L 21-23; "only way out for radiation being substantially through the windows" Edvardsson et al. Col. 1 L 27-28; "The main object of the present invention is to provide a wide band antenna device integrated in a vehicle for receiving and transmitting RF signals, without transmitting electromagnetic radiation into the compartment of the vehicle" Edvardsson et al. Col. 2 L 7-10; " The part of the box, facing the window is open 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the magnetic body of Beck with a pair of spaced apart walls with the antenna placed between them based on the teachings of Edvardsson et al. in order to reduce SAR values for radiating equipment operated in a motor vehicle without transmitting electromagnetic radiation into the compartment of the vehicle.
Regarding Claim 2, Beck as modified teaches the antenna module according to claim 1 as shown in the rejection above.
Beck is silent on wherein the magnetic body is disposed on the ceiling of the vehicle such that the magnetic body shields a magnetic field generated by the antenna and directed toward a window of the vehicle.
However, Edvardsson et al. teaches wherein the magnetic body is disposed on the ceiling of the vehicle such that the magnetic body shields a magnetic field generated by the antenna and directed toward a window of the vehicle (Figs. 1-3).
In this particular case, "Recent research indicates that it would be beneficial to reduce SAR values for radiating equipment operated in a motor vehicle, especially in a car" Edvardsson et al. Col. 1 L 21-23; "only way out for radiation being substantially through the windows" Edvardsson et al. Col. 1 L 27-28; "The main object of the present invention is to provide a wide band antenna device integrated in a vehicle for receiving and transmitting RF signals, without 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the magnetic body of Beck on the ceiling of the vehicle such that the magnetic body shields a magnetic field generated by the antenna and directed toward a window of the vehicle based on the teachings of Edvardsson et al. in order to reduce SAR values for radiating equipment operated in a motor vehicle without transmitting electromagnetic radiation into the compartment of the vehicle.
Regarding Claim 3, Beck as modified teaches wherein the antenna includes a coil spirally wound (S Figs. 1, 3 Par. 0039), the antenna being accommodated between the pair of walls such that an axial direction of the coil intersects a facing direction in which the pair of walls face each other (coil S of Beck as modified with magnetic body of Edvardsson et al.).
Regarding Claim 4, Beck as modified teaches further comprising: a driver configured to drive the antenna (driver Par. 0042).
Regarding Claim 5, Beck as modified teaches further comprising: a driver configured to drive the antenna (driver Par. 0042); and a substrate on which the driver is mounted (bottom base of D Fig. 3 Par. 0042), wherein the substrate is disposed between the pair of walls and is fixed to the magnetic body (base of D of Beck as modified with walls of magnetic body of Edvardsson et al.), and 
Regarding Claim 6, Beck as modified teaches further comprising: an accommodation case configured to accommodate the antenna and the magnetic body (G Fig. 3 Par. 0042), wherein the accommodation case is to be attached to the ceiling (G of Beck as modified with Edvardsson et al.).
Regarding Claim 7, Beck as modified teaches the antenna module according to claim 3 as shown in the rejection above.
Beck is silent on wherein the magnetic body includes another pair of walls spaced apart from each other, and wherein the antenna is accommodated between the another pair of walls such that the axial direction of the coil is parallel to a facing direction in which the another pair of walls face each other.
However, Edvardsson et al. teaches "Recent research indicates that it would be beneficial to reduce SAR values for radiating equipment operated in a motor vehicle, especially in a car" Col. 1 L 21-23; "only way out for radiation being substantially through the windows" Col. 1 L 27-28; "The main object of the present invention is to provide a wide band antenna device integrated in a vehicle for receiving and transmitting RF signals, without transmitting electromagnetic radiation into the compartment of the vehicle" Col. 2 L 7-10; " The part of the box, facing the window is open or made of a dielectric material such as plastic so as to be transparent to RF radiation" Col. 3 L 35-37.
In this particular case, based on the teachings of Edvardsson et al., a person having ordinary skill in the art recognizes the effect of walls of the 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the magnetic body of Beck with another pair of walls and placing the antenna such that the axial direction of the coil is parallel to a facing direction of the walls based on the teachings of Edvardsson et al. in order to reduce SAR values for radiating equipment operated in a motor vehicle without transmitting electromagnetic radiation into the compartment of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845    

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845